DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2020 has been entered.

Information Disclosure Statement
The listing of references in the specification (or other paper/response) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1 and 3-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
A Direct Current (DC) bias control system in claims 1 and 16, which is interpreted bias control system 28, which includes a current measurement device 50 and an ESC power supply [0030].
A current measurement device in claims 10 and 19, which is interpreted as structure 50 [0040] and is commonly interpreted any structure that is able to measure current such as an ammeter, as per the arguments presented on 08/17/2020.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, 14, 15, 16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6304424 to Mett et al in view of United States Patent No. 5435886 to Fujiwara et al.
In regards to Claim 1, Mett teaches a Chemical Vapor Deposition (CVD) tool Fig. 1, 2, (Col. 2 lines 1-7) comprising a processing chamber 102; a substrate pedestal 124 for supporting a substrate 112 within the processing chamber; a shower head 111 positioned within the processing chamber 102, the shower head configured to dispense gas (Col. 6 lines 10-27) that is turned into a plasma within the processing chamber in response to a Radio Frequency (RF) potential (Col. 6 lines 28-60), the plasma developing a DC bias voltage (Col. 6 lines 61-63); and a Direct Current (DC) bias control system (104, 108, 108B)  configured to maintain the substrate pedestal at a specific DC bias voltage as the DC bias voltage developed by the plasma in the processing chamber wherein the DC bias control system is further configured to adjust the DC bas voltage of the substrate pedestal as the DC bias voltage developed by the plasma changes as is forms a feedback loop (Col. 19 lines 26-Col. 20 line 22, Col. 5 line 55-Col. 21 line 35).  
 Mett does not expressly teach that the substrate pedestal is at the same DC bias voltage as that of the plasma.
Fujiwara expressly teaches that the potential or DC bias voltage of the semiconductor wafer/substrate pedestal is equal to the floating potential or the DC bias voltage of the plasma (Col. 8 line 55-Col. 9 line 16). Fujiwara expressly teaches that by maintaining the same DC bias voltage/potential allows for the negative charging in the sidewall of the micropattern is significantly decreased thereby preventing occurrence of a notch and forming a pattern having excellent anistrophy (Col. lines 6-16).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Mett with the teachings of Fujiwara to make the potentials/DC bias voltage of the substrate support/substrate equal to that of the plasma. One would be motivated to do so for the 
In regards to Claim 3, Mett teaches that the DC bias control system measures the current along a current path between the plasma and an electrode (as it measures a leakage current, between the ESC power supply and electrode and plasma) and adjusting the DC bias voltage of the substrate pedestal so that the measured current is maintained at zero or at a predetermined value/constant potential difference (Col. 12 line 20-Col. 16 line 61).
In regards to Claim 4, Mett teaches that the measured current as a set point at initiation of processing of the substrate and to adjust the DC bias voltage of the substrate pedestal during subsequent processing of the substrate as it is formed during the chucking of the substrate (see Claims 10-11).
In regards to Claims 5 and 6, Mett teaches the current path between the plasma and the electrode include the substrate and the pedestal/ESC chuck, the substrate, and the electrodes/ESC chuck provided on the substrate pedestal and the power supply (Claims 1-15, Col. 19 lines 26-Col. 20 line 22, Col. 5 line 55-Col. 21 line 35).
In regards to Claim 7, Mett teaches that the DC bias control system includes a current measurement device 108b for measuring current between the plasma and an electrode and a controlled power supply (ESC power supply 104, for generating a controlled DC bias voltage applied to electrodes provided on the substrate pedestal, the controlled DC bias voltage maintaining the substrate pedestal at the same or substantially the same DC bias voltage as the DC bias voltage developed by the plasma in the processing chamber (zero outputs, Claims 1-15, Col. 19 lines 26-Col. 20 line 22, Col. 5 line 55-Col. 21 line 35).

In regards to Claim 9, Mett teaches the RF electrode is adjusted by the same or substantially the same DC bias voltage as developed by the plasma in the processing chamber (as the cathode of 122 creates the bias with anode 111, 134; the plasma creating a potential difference and the power for 122 from 104 is adjusted for optimized chucking, Col. 6 line 50-Col. 8 line 7).
In regards to Claim 10, Mett teaches a current monitoring circuit/current measurement device 224 Fig. 2 for measuring current between the plasma and an electrode as it tracks the current for the feedback loop, and a controlled power supply 104 responsive to the current measurement device, for generating a controlled DC bias voltage applied to electrodes provided on the substrate pedestal, the controlled DC bias voltage maintaining the substrate pedestal at the same or substantially the LAM1P610/9223-1US4 16/057,383same DC bias voltage as the DC bias voltage developed by the plasma in the processing chamber, as per the rejection of Claim 1 above, (Col. 5 line 55-Col. 21 line 35).
In regards to Claims 14 and 15, Mett teaches substantially the same means the DC bias voltage developed by the plasma and the substrate pedestal have voltage differential of 10.0 volts or less, or 0.1 volts or less (created by the 0 power sources/zero output of Col. 19 lines 26-Col. 20 line 22).  
In regards to Claim 16, Mett teaches a Chemical Vapor Deposition (CVD) tool Fig. 1, 2, (Col. 2 lines 1-7) comprising a Direct Current (DC) bias control system (104, 108, 108B) arranged to maintain the substrate pedestal at a same or substantially the same DC bias voltage as the DC bias voltage developed by the plasma in the processing chamber (Col. 19 lines 26-Col. 20 line 22).   Chemical Vapor Deposition (CVD) tool comprising a Direct Current (DC) bias control system (104, 108, 108B)  arranged to maintain the substrate pedestal at a same or substantially the same DC bias voltage as the DC bias voltage developed by the plasma in the processing chamber (Col. 19 lines 26-Col. 20 line 22) arranged to maintain a substrate pedestal 124 provided in a processing chamber 102 at a same or substantially the 
In regards to Claim 18, Mett teaches the RF electrode is adjusted by the same or substantially the same DC bias voltage as developed by the plasma in the processing chamber (as the cathode of 122 creates the bias with anode 111, 134; the plasma creating a potential difference and the power for 122 from 104 is adjusted for optimized chucking, Col. 6 line 50-Col. 8 line 7).
In regards to Claim 19, Mett teaches that the DC bias control system includes a current measurement device 108b for measuring current between the plasma and an electrode and a controlled power supply (ESC power supply 104, for generating a controlled DC bias voltage applied to electrodes provided on the substrate pedestal, the controlled DC bias voltage maintaining the substrate pedestal at the same or substantially the same DC bias voltage as the DC bias voltage developed by the plasma in the processing chamber (zero outputs, Claims 1-15, Col. 19 lines 26-Col. 20 line 22, Col. 5 line 55-Col. 21 line 35).
In regards to Claims 20 and 21, Mett teaches the current path between the plasma and the electrode include the substrate and the pedestal/ESC chuck, the substrate, and the electrodes/ESC chuck provided on the substrate pedestal and the power supply (Claims 1-15, Col. 19 lines 26-Col. 20 line 22, Col. 5 line 55-Col. 21 line 35).
In regards to Claims 22 and 23, Mett teaches substantially the same means the DC bias voltage developed by the plasma and the substrate pedestal have voltage differential of 10.0 volts or less, or 0.1 volts or less (created by the 0 power sources/zero output of Col. 19 lines 26-Col. 20 line 22).  
 
Claims 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6304424 to Mett et al in view of United States Patent No. 5435886 to Fujiwara et al and in further view of United States Patent No. 5933314 to Lambson et al.

In regards to Claims 11 and 17, Mett in view of Fujiwara teaches the substrate pedestal is an Electrostatic Chuck (ESC) type substrate pedestal (114 Col. 6 lines 19-33) including a first electrode 118 powered by a DC power supply 104 (Col. 6 lines 10-27), but does not expressly teach first and second electrodes maintained at opposing clamping potentials/electrodes of opposing polarity for clamping a substrate to the substrate pedestal and the DC bias voltage is applied to the ESC electrodes, wherein the opposing clamping potentials are adjusted by the same or substantially the same DC bias voltage as developed by the plasma in the processing chamber or that wherein the first and second electrodes provided on the substrate pedestal are positive and negative electrodes used for electro-statically clamping the substrate to the substrate pedestal.  
Lambson teaches a substrate pedestal (114, 116 Fig. 1) that includes an electrostatic chuck 414 Fig. 4 for clamping a substrate 416 to the substrate pedestal through the electrostatic chuck 414, the electrostatic comprising two electrodes 418, 420 that are powered by a DC power supply 406, 408, 510 that keeps the electrodes are maintained at opposing (positive/negative polarities) clamping potentials/electrodes of opposing polarity for clamping a substrate to the substrate pedestal and the DC bias voltage is applied to the ESC electrodes, wherein the opposing clamping potentials are adjusted by the same or substantially the same DC bias voltage as developed by the plasma in the processing chamber (as they are within the same electrostatic chuck) or that wherein the first and second electrodes provided on the substrate pedestal are positive and negative electrodes used for electro-statically clamping the substrate to the substrate pedestal (Col. 6 line 21-Col. 10 line 3). Lambson further teaches that by compensating for the voltage differences thus reducing or eliminating any current flow from the substrate to the plasma, thus preventing arcing (Col. 10 lines 4-25).
.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6304424 to Mett et al in view of United States Patent No. 5435886 to Fujiwara et al and in further view of United States Patent Application No. 2010/0193132 to Wi et al.
The teachings of Mett in view of Fujiwara are relied upon as set forth in the above 102 rejection above.
In regards to Claims 12 and 13, Mett in view of Fujiwara does not expressly teach the processing chamber further includes two or more substrate pedestals or the DC bias control system is further arranged to maintain the two or more substrate pedestals at the same or substantially the same DC bias voltage as the plasma in the processing chamber.  
Wi teaches a processing apparatus in Fig. 1-8 which has in one chamber 100 with two pedestals 170 therein (Fig. 8) [0067-0100]. Wi further teaches that the electric potential and the plasma are generated uniformly therein to improve reproducibility of processing workpieces and yield [0011], such that the two or more substrate pedestals are at the same or substantially same potential.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Mett in view of Fujiwara with a double substrate pedestal in the chamber that is kept at the same or uniform electric potential, as per the teachings of Wi. One would be motivated to do so to improve reproducibility of processing workpieces and yield. See MPEP 2143, Motivations A-E.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716